 

Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 1 of 15

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

AIRELL MAZER, et al., CIVIL No. 1:19-ev-01838
Plaintiffs,
V. (JONES, C.J.)
(SAPORITO M.J.)
FREDERICK MUTUAL
INSURANCE COMPANY,
Defendant.

 

 

MEMORANDUM lS

I. Statement of Facts

This matter arises out of a fire at the property of the plaintiffs,
Airell Mazer and Joseph Mazer, on November 2, 2018, which allegedly
resulted in a total loss of their real estate in Harrisburg, Pennsylvania.
The plaintiffs filed their complaint against the defendant, Frederick
Mutual Insurance Company, on October 22, 2019, alleging breach of
contract and bad faith. (Doc. 1.) The plaintiffs sought to compel
production of the defendant’s unredacted claim file and for an in-camera
review. (Doc. 65.) The plaintiffs take issue with the sufficiency of the
-defendant’s document production concerning its claim file. In connection
therewith, the defendant prepared a privilege log describing the redacted

documents. (Doc. 67-1, at 86-89.) The privilege log contains four general

 
 

 

Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 2 of 15

categories of information: (1) communications regarding expenses
incurred and paid by the defendant; (2) communications with counsel; (3)
mental impressions; and (4) other financial information.

On February 3, 3021, we ordered an in-camera review of the
documents described in the defendant’s privilege log. (Doc. 78.) On
February 16, 2021, the defendant timely produced the redacted and
unredacted copies as directed for our in-camera review.

IT. Legal Standard

The federal courts have broad discretion to manage discovery,
Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (38d Cir. 1995), and the
federal rules have long permitted broad and liberal discovery. Pacitti v.
Macy’s, 193 F.3d 766, 777 (8d Cir. 1999). Pursuant to Rule 26(b)(1),
parties may obtain discovery regarding “any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of
the case.... Information within this scope of discovery need not be
admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).
Further, the federal rules’ relevancy requirement is to be construed

broadly, and material is relevant if it bears on, or reasonably could bear

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 3 of 15

on, an issue that is or maybe involved in the litigation. Oppenheimer
Fund, Inc. v. Sanders, 437 U.S. 340, 350 (1978).

Rule 26 establishes a liberal discovery policy. Discovery is generally
permitted of any items that are relevant or may lead to the discovery of
relevant information. Moreover, discovery need not be confined to items
of admissible evidence but may encompass that which appears
reasonably calculated to lead to the discovery of admissible evidence.
Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa.
2014). When the Court is presented with a motion to compel discovery,

[t]he burden is on the objecting party to
demonstrate in specific terms why a discovery
request is improper. The party objecting to
discovery must show that the requested materials
do not fall within the broad scope of relevance or
else are of such marginal relevance that the
potential harm occasioned by discovery would
outweigh the ordinary presumption in favor of
broad disclosure.
Id. at 227 (citations, internal quotation marks, and alterations omitted).
ITI, Discussion
‘In the defendant’s privilege log, the defendant contends that the

information requested is protected by the attorney-client or work product

privileges. Further, the defendant contends that the material contains

 
 

Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 4 of 15

mental impressions of the defendant’s representatives or counsel,
protected reserve information, and proprietary insurance
premium/financial information. In its brief in opposition to the plaintiffs’
motion, the defendant also argues that the requested material is not

relevant to the resolution of any issue in this matter. (Doc. 67, at 21).

a. Communications regarding expenses incurred and
paid for by the defendant.

| All the entries in this category (FMIC000001-000011,
FMIC000392) relate to the approval of legal fees and expenses. There are
no entries referencing attorney-client communications which are
privileged. They are administrative in that they reference authorizations
of payment and the amounts approved for payment. Some of the entries
predate the filing of the complaint and some come after the filing of the
complaint. None of the entries reveal the nature of the work performed.
In general, the mere facts of legal consultation or employment, client
identities, attorney’s fees and the scope and nature of employment are not
privileged. Valenti v. Allstate Ins. Co., 243 F. Supp. 2d 200, 218 (M.D.
Pa. 2008) (citing Humphreys v. Donovan, 755 F.2d 1211, 1219 (6th Cir.
1985) (emphasis added). Attorney billing records may be privileged if

they reveal the nature of the services rendered. Montgomery Cty. v.

4

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 5 of 15

MicroVote Corp., 175 F.3d 296, 304 (8d Cir. 1999). Based upon our in-
camera review, we find that none of the entries reveal the nature of the
services rendered, and they fall within the liberal discovery policy
encompassed by Fed. R. Civ. P. 26. We will direct that the information
redacted from documents FMIC 000001-000011 and FMIC000392 be

disclosed to the plaintiffs without redactions.
b. Communications with counsel.

’ The defendant objects to the next group of documents consisting of
communications to and from the defendant’s counsel on the basis that
they are protected by attorney-client privilege.. Those documents are
-marked FMIC000013, 000294, 000324, 000325, 000328, 000342, 000465,
000468, and 000481.

This is a diversity case. Therefore, Pennsylvania state law governs
whether attorney-client privilege applies to the documents at issue. See
Fed. R. Evid. 501; United Coal Cos. v. Powell Constr. Co., 839 F.2d 958,
965 (3d Cir. 1988). See generally 42 Pa. Cons. Stat. Ann. § 5928 (“Ina
civil matter counsel shall not be competent or permitted to testify to

confidential communications made to him by his client, nor shall the

 
 

Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 6 of 15

client be compelled to disclose the same, unless in either case this
privilege is waived upon the trial by the client.”).

“Because the attorney-client privilege obstructs the truth-finding
process, it is construed narrowly” Westinghouse Elec. Corp. v. Republic
of the Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991); see also Harrisburg
Auth. v. CIT Capital USA, Inc., 716 F. Supp. 2d 380, 387 (M.D. Pa. 2010)
(noting that, under Pennsylvania law, the attorney-client privilege is
generally disfavored and should be narrowly construed). For the
attorney-client privilege to attach to a communication, “it must be ‘(1) a
communication (2) made between privileged persons (8) in confidence (4)
for the purpose of obtaining or providing legal assistance for the client.”
In re Teleglobe Comme’ns Corp., 493 F.3d 345, 359 (8d Cir. 2007) (quoting
Restatement (Third) of the Law Governing Lawyers § 68 (2000)
(hereinafter, “Restatement (8d) Lawyers”]). “Privileged persons’ include
the client, the attorney(s), and any of their agents that help facilitate
attorney-client communications or the legal representation.” Id. at 359
(citing Restatement (8d) Lawyers § 70). “A communication is only
privileged if it is made ‘in confidence.” Jd. at 361 (citing Restatement (3d)

Lawyers § 68). “[I]f persons other than the client, its attorney, or their

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 7 of 15

agents are present, the communication is not made in confidence, and the

privilege does not attach.” Id. at 361.

‘ “As a general matter, the privilege is not destroyed when a person
other than the lawyer is present at a conversation between an attorney
and his or her client if that person is needed to make the conference
possible or to assist the attorney in providing legal services.” Miller v.
Haulmark Transp. Sys., 104 F.R.D. 442, 445 (E.D. Pa. 1984). “These
exceptions are consistent with the goal underlying the privilege because
[this] type of disclosure is sometimes necessary for the client to obtain
informed legal advice.” Westinghouse, 951 F.2d at 1424.

The documents at issue here consist mostly of email messages and
attachments. As a general rule, “each version of an email string (i.e. a
forward or reply of a previous email message) must be considered as a
separate, unique document.” Rhoads Indus., Inc. v. Bldg. Materials Corp.
of America, 254 F.R.D. 238, 240 (E.D. Pa. 2008); accord United States v.
Davita, Inc., 301 F.R.D. 676, 684-85 (N.D. Ga. 2014); Dempsey v.
Bucknell Univ., 296 F.R.D. 323, 336-37 (M.D. Pa. 2013).

For example, an email string consisting of four
email messages would have four distinct versions:

(1) the most recent version consisting of Email 4
(most recent), Email 3, Email 2, and Email 1

7

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 8 of 15

t

(original email), (2) a prior version consisting of
Email 3, Email 2, and Email 1, (3) a prior version
consisting of Email 2 and Email 1, and (4) the
original Email 1. Additionally[,] there could be
other email strings consisting of some or all of
Emails 1-4.
Rhoads Indus., 254 F.R.D. at 240 n.4. Thus, “each message of the string
which is privileged must be separately logged in order to claim privilege
in that particular document.” Id. at 240-41; see also Davita, 301 F.R.D.
at 685 (“[T]he Court simply requires that Defendants ensure that each
withheld email within a string be logged in some fashion at least once.”).
FMIC000018 relates to two log entries dated April 24, 2019, at
8:44:17 AM and 9:07:19 AM by Brian Culp noting his calls to counsel.
Neither log entry references any privileged communication.
FMIC000294 consists of two emails both dated April 24, 2019, at
7:59 AM and at 10:18:42 AM. The email at 7:59 AM is from Robert
Pelletier to Brian Culp and references a conference which occurred on
April 18, 2019, and reserve information, which we will address below.
This email also directs Mr. Culp to check with counsel. The email at

10:18:42 AM is simply a return email from Mr. Culp to Mr. Pelletier

advising that he spoke with counsel and provided the documents to him.

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 9 of 15

Neither email contain attorney-client communications. Therefore, we

will direct that they be unredacted and provided to plaintiffs.

The other emails set forth in FMIC 000324, 0003825, 000342,
000465, 000468, and 000481 do not contain attorney-client privileged
communications. Rather, they contain the name of counsel as either the
sender or a recipient of an email, or they reference that counsel was
contacted. None of these documents contain privileged communications.
We will direct that the documents be unredacted and disclosed to the

plaintiffs.

_FMIC000328 is page 2 of a report from Gregg Holst of Crawford &
Company which references the placing of a call to counsel and a proposed
course of action to follow-up with him. The document does not contain
any attorney-client privileged communications. We will direct that the
document be unredacted and disclosed to the plaintiffs.

c. Mental impressions.
The defendant redacted portions of the claims file which include
the claims representatives’ impressions, conclusions, and opinions.
Mental impressions and opinions of a party and its agents are not

generally protected by the work product doctrine unless they are

9

 
 

Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 10 of 15

prepared in anticipation of litigation. See Safeguard Lighting Sys., Inc.
v. N. Am. Specialty Ins. Co., Civ. No. 03-cv-4145, 2004 WL 3037947, *2
(E.D.Pa. Dec. 30,2004) (citing United States v. Nobles, 422 U.S. 225, 238
(1975)). To that end, “work product prepared in the ordinary course of
business is not immune from discovery.” Id. (citing Holmes v. Pension
Plan of Bethlehem Steel Corp., 213 F.3d 124, 1388 (8d Cir. 2000)). Thus,
as stated by this court in Keefer v. Erie Insurance Exchange, Civ. No. 18-
ev-1938, 2014 WL 901123 at *4 (M.D. Pa. Mar. 7, 2014), the gravamen of
a claim of work product protection necessarily requires an assessment of
when litigation was anticipated, which is a determination not subject to
a bright-line rule. Our court has long adopted a case-by-case approach.
Basinger v. Glacier Carriers, Inc., 107 F.R.D. 771, 774 (M.D. Pa. 1985).
As recognized by the Third Circuit, “[p]rudent parties anticipate
litigation and begin preparation prior to the time suit is formally
commenced.” Martin v. Bally’s Park Place Hotel & Casino, 983 F.2d 1252,
1260 (3d Cir. 1993) (citing In re Grand Jury Proceedings, 604 F.2d 798,
803 (3d Cir. 1979)). Thus, whether litigation was reasonably anticipated

isa fact-dependent inquiry.

10

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 11 of 15

Although the court lacks the necessary evidence to determine
precisely when the defendant’s claims representatives reasonably
anticipated litigation, the court has reviewed the entire unredacted
version of the documents with this standard in mind, and concludes that
certain portions of the claims record were prepared in anticipation of
litigation and should be protected.

FMIC000126 is an email from Jill Showalter to representatives
of the defendant. The redacted sentence in the first paragraph of the
email contains Ms. Showalter’s mental impressions, prepared in

anticipation of litigation, and shall remain redacted.

FMIC000284-000287 are mental impressions of the defendant's
representative, prepared in anticipation of litigation, and shared with
other representatives of the defendant. Those documents shall remain
redacted.

' FMIC000298 and 000299 are two copies of the same email dated
April 29, 2019, from Richard Shay, the defendant’s representative, to
Gregg S. Holst, a property adjuster for Crawford & Company. The
defendant claims the email contains protected mental-impression work

product of the defendant’s representatives or counsel. Our review of the

11

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 12 of 15

document reveals the email does not contain any protected work product.
We will direct that the documents be unredacted and disclosed to the
plaintiffs.

FMIC000330 and 000331 appears to be the last two pages of a
longer internal report by Brian Culp documenting the underlying
property claim. The full report appears to have been produced to the
plaintiffs with the last several paragraphs on these final two pages
redated. The defendant claims the redacted material contains the mental
impression of its representative, Mr. Culp. But upon in-camera review,
it is apparent that the redacted material does not reflect Culp’s mental
impressions prepared in anticipation of this litigation. Rather, the
redacted material concerns his analysis and recommendations with
respect to the insurer’s general business practices—the investigation and
evaluation of future, notional property claims involving suspicious
circumstances. We will direct that these documents be unredacted and
disclosed to the plaintiffs.

FMIC000384 is an email from Jill Showalter to Robert Pelletier and

Nancy Newmister dated May 28, 2019. The redacted portion of the email

12

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 13 of 15

contains Ms. Showalter’s mental impressions regarding the claim
prepared in anticipation of this litigation, and it shall remain redacted.

FMIC000539 is the Homeowner Application. The redactions are
identified in the privilege log as “notations on Homeowner Application,”
and the defendant contends it is not subject to disclosure because it
contains the mental impressions of the defendant’s representatives. We
find it reasonably certain to conclude that the Homeowner Application
and the notations made by the defendant’s representatives were not
made in anticipation of litigation. Thus, we will direct that the document
be unredacted and disclosed to the plaintiffs.

d. Other financial information.

The defendant contends that the following documents are protected
from disclosure because they represent proprietary financial information
or protected reserve information: FMIJIC00001-000038, 00007, O0009-
00016, 00019, 00022, 000294, 000392, 000485, 000539, and 000562.

The documents numbered FMIC00001-00003, 00007, 00009-00011
do. not contain any proprietary information or protected reserve

information. Those documents shall be unredacted and disclosed to the

13

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 14 of 15

plaintiffs. The documents numbered FMIC00012-00016, 00022, 000294,
and 000561 contain references to reserve information.

An insurance reserve is money set aside “to satisfy obligations that
may arise under a claim.” Peco Energy Co. v. Ins. Co. of N. America, 852
A.2d 1230, 1232 n.3 (Pa. Super. Ct. 2004), and Pennsylvania requires
‘insurance companies to set reserves aside when they are placed on notice
of possible losses arising under their policies. Keefer 2014 WL 901123 at
3. This Court has observed that courts in this circuit are split on the
question of whether reserves are discoverable in bad faith cases. See
Barnard v. Liberty Mut. Ins. Corp., No. 3:18-CV-01218, 2019 WL 461510,
at #5 (M.D. Pa. Feb. 6, 2019) (citing Consugar v. Nationwide Ins. Co., No.
3:10-CV-2084, 2011 WL 2360208, at *5 (M.D. Pa, June 9, 2011). Barnard
points out that the “[p]revailing view indicates that reserves may be
discoverable in a bad faith action when the claim relates to an insurer’s
failure to settle or where there is a discrepancy regarding the value of the
claim.” Jd. But, “[w]hen the bad faith claim is based on a denial of
coverage and ‘does not involve the value of the claim or [the plaintiff s]

estimation of liability ... the reserve information requested is neither

14

 
Case 1:19-cv-01838-JEJ Document 81 Filed 03/05/21 Page 15 of 15

relevant nor reasonably calculated to lead to the discovery of admissible
evidence.” Id. at *6,

Here, the complaint (Doc. 1) and the answer (Doc. 17) reflect that
the parties have a difference of opinion regarding the value of the claim,
and thus, the requested information on reserves should be disclosed to
the plaintiffs. Given the prevailing view and that the dispute is one of
value, we will direct that the documents numbered FMIC00012-00016,
00022, 000294, and 000561 shall be unredacted and disclosed to the
plaintiffs.

Finally, the defendant contends that FMIC000485 should not be
disclosed without the redacted section. This page and redaction relate to
the agent who sold the policy to the plaintiffs. ‘While we are not making
a ruling on the admissibility of this document at trial, it falls within the
liberal discovery policy encompassed by Rule 26. Therefore, we will
direct that it be unredacted and disclosed to the plaintiffs.

An appropriate order follows.

EE Fo hepovtee <.
OSEPH F. SAPORITO, KR.

United States Magistrate Judge

 

Dated: March 5, 2021

15

 
